      Case: 3:19-cr-00004-JGC Doc #: 49 Filed: 06/03/19 1 of 2. PageID #: 304




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                     WESTERN DIVISION

 UNITED STATES OF AMERICA,                              CASE NO.: 3:19-CR-0004
                                                    )
                                                    )
                       Plaintiff,                       JUDGE JAMES G. CARR
                                                    )
                                                    )
        v.
                                                    )
                                                    )
 ELIZABETH R. LECRON, et al.                            MOTION FOR WITHDRAWAL
                                                    )
                                                        OF COUNSEL
                                                    )
                Defendants.
                                                    )

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Michelle M. Baeppler, Assistant U. S. Attorney, and moves this

Court for permission for the undersigned to withdraw as counsel of record, and requests that the

Court no longer include the undersigned on the ECF system for this case. The instant case is

currently assigned to Michael J. Freeman, Assistant U. S. Attorney, and Tracey Ballard

Tangeman, Assistant U.S. Attorney, who will receive all ECF notifications.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Michelle M. Baeppler
                                                        Michelle M. Baeppler (OH: 0065378)
                                                        Assistant United States Attorney
                                                        Federal Building
                                                        2 South Main Street, Room 208
                                                        Akron, OH 44308
                                                        (330) 761-0519
                                                        (330) 375-5492 (facsimile)
                                                        Michelle.Baeppler@usdoj.gov
      Case: 3:19-cr-00004-JGC Doc #: 49 Filed: 06/03/19 2 of 2. PageID #: 305



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of June 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.

                                                       /s/ Michelle M. Baeppler
                                                       Michelle M. Baeppler
                                                       Assistant U.S. Attorney




                                                   2
